Citation Nr: 1645599	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  14-10 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for spondylosis, L5 with spina bifida occulta (back condition).

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a cervical condition with radiculopathy.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee condition, to include as secondary to the non service-connected back disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for gastroesophageal reflux disease (GERD), to include as secondary to the non service-connected back disability.

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a psychiatric disorder, to include a nervous condition and depression, to include as secondary to the non service-connected back disability.

6.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for radiculopathy, to include as secondary to the non service-connected back disability.

7.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to the non service-connected back disability.

8.  Entitlement to service connection for a chest condition.


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to September 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011, the Veteran revoked the power of attorney for his former veterans service organization representative.  Thus, he is self-represented in this case.

With regard to the claim of service connection for a back condition, the Board determines there is an earlier pending appeal period for the claim as explained in more detail below.  Accordingly, the claim will be evaluated de novo rather than as a claim to reopen requiring new and material evidence.

With regard to the issue of entitlement to service connection for a psychiatric disorder, to include a nervous disorder and depression, that claim was adjudicated by the RO as a claim for service connection for situational disturbance adjustment reaction of young adulthood (also claimed as nervous disorder).  In light of the evidence of record, the Board has recharacterized the issue on appeal to encompass a claim of service connection for all psychiatric disabilities shown by the record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Additional evidence was received subsequent to the January 2014 statement of the case (SOC).  In light of the decision below reopening and/or remanding the claims, the Veteran is not prejudiced by the Board's decision without waiver or issuance of a supplemental SOC.  See 38 C.F.R. § 20.1304(c).

The reopened issues of entitlement to service connection for disabilities of the neck, right knee, GERD, a nervous disorder and radiculopathy, as well as the initial claims of service connection for disabilities of the low back, bilateral lower extremities and chest are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1973 rating decision, the RO denied service connection for a back condition.  The Veteran submitted a timely May 1974 notice of disagreement (NOD) with the September 1973 decision.  Thus, the claim is reviewed de novo from the initial claim stream.

2.  In a December 2009 rating decision, the RO denied service connection for a cervical condition with radiculopathy, right knee, GERD, psychiatric disorder (claimed as a nervous disorder) and radiculopathy; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.

3.  Evidence associated with the claims file for the claims since the December 2009 rating decision was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claims.


CONCLUSIONS OF LAW

1.  The September 1973 rating decision, which denied service connection for a back condition, is not final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.113 (1974).

2.  The December 2009 rating decision, which denied service connection for a cervical condition with radiculopathy, right knee, GERD, psychiatric disorder, and radiculopathy, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1100 (2015).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a cervical condition with radiculopathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a right knee condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence has been presented to reopen the claim of entitlement to service connection for GERD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  New and material evidence has been presented to reopen the claim of entitlement to service connection for radiculopathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

Finality of September 1973 Rating Decision

With regard to the back condition, the Veteran initially filed a claim of service connection in October 1972.  The RO denied the claim by a rating decision in September 1973, as it was determined the condition was not incurred in nor aggravated by his service, and also that it pre-existed service.  The Board notes the RO also denied the Veteran's claim of service connection for a chest condition in the September 1973 rating decision, which will be addressed in the remand section.

Thereafter, the Veteran submitted a May 1974 statement in which he indicated he did not agree with the RO's determination to deny his claims for his back condition.  The Board notes that the Veteran's May 1974 statement comported with the pertinent regulation at the time regarding the content of a NOD.  The Veteran's statement was a written communication which expressed dissatisfaction or disagreement with an adjudicative determination of the AOJ.  Thus, it is reasonably construed as evidencing a desire for review of that determination.  See C.F.R. § 19.113 (1974).  Under that standard, the Board finds that the May 1974 statement was a NOD as to the September 1973 rating decision.

The Board notes that June 1995 and December 2009 rating decisions reflect the RO's determination that new and material evidence had not been submitted to reopen the back claim.  However, in view of the Board's finding that the September 1973 rating decision did not become final, the back claim on appeal stems from the September 1973 rating decision rather than the more recent December 2009 rating decision, and the claim is evaluated de novo rather than a claim to reopen requiring new and material evidence.  That is, the subsequent rating actions did not extinguish the earlier appeal.  This claim is addressed further in the remand section below.


Finality of December 2009 Rating Decision

With regard to the claims for the neck, right knee, GERD, a psychiatric disorder and radiculopathy, the claims were denied in the December 2009 rating decision.  The decision found that the conditions were denied as they neither occurred in nor were caused by service.  With regard to the psychiatric claim, the RO previously denied the claim in September 1974 and June 1995, and the December 2009 rating decision determined new and material evidence had not been received to reopen the claim.

The Veteran was informed of the decision and of his appellate rights in a letter from the RO in January 2010.  The Veteran did not file a notice of disagreement for any of the claims, nor was any material evidence received during the remainder of the appeal period.  Therefore, with regard to these five claims, the December 2009 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

New and Material Evidence

Subsequent to the December 2009 rating decision, the Veteran submitted a claim to reopen in April 2011.  New evidence included his October 2011 statement.  He indicated that during his active duty he was stationed at Fort Jackson and during an evening training exercise, he got entangled with a large root of a tree injuring his back and neck.  He reported the pain spread to other regions of his body such as his extremities.  He stated the pain was excruciating and he immediately received treatment at Moncrief Army Community Hospital after the injury.  He noted that he was prescribed pain pills and shots to treat the pain, and that his conditions still slowly worsened and became more debilitating.  He contends the injury led to an honorable discharge from the Army.  Additionally, he indicated in the October 2011 statement that his physical disabilities have worsened to the point that it makes it difficult for him to work and that they have caused serious repercussions on his mental state and nerves.  He noted that he is constantly depressed with uncontrollable outbursts and irritability, suffers symptoms of anxiety and anhedonia, and that he cannot enjoy social and family activities.  He further indicated that his conditions have caused occupational and social impairment with difficulties in relationships, as well as stomach problems and recurrent headaches.

The Board finds that the October 2011 statement is "new" because it was not previously submitted to agency decision makers.  It also relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  This is particularly so when the credibility of the statement is presumed for the purpose of the new and material evidence analysis. 

The Board notes that there are significant complaints and treatment in the service treatment records for the Veteran's back.  Therefore, as the back claim is on appeal, the Veteran's claims for other conditions caused by service or related to the back condition, are strengthened.  Having found that new and material evidence has been added to the record, the Veteran's five previously denied service connection claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section.


ORDER

As new and material evidence has been received, the claim of service connection for a cervical condition with radiculopathy is reopened and to this limited extent, the appeal is granted.

As new and material evidence has been received, the claim of service connection for a right knee condition is reopened and to this limited extent, the appeal is granted.

As new and material evidence has been received, the claim of service connection for GERD is reopened and to this limited extent, the appeal is granted.

As new and material evidence has been received, the claim of service connection for a psychiatric disorder, to include a nervous condition and depression, is reopened and to this limited extent, the appeal is granted.

As new and material evidence has been received, the claim of service connection for radiculopathy is reopened and to this limited extent, the appeal is granted.


REMAND

The Board finds that additional development is warranted for all claims on appeal.

Back Condition

As noted above, the Veteran's back claim should be reviewed de novo from the September 1973 rating decision, as he submitted a timely May 1974 NOD to that decision.

The Veteran contends that he hurt his back in service.  He indicated in an October 2011 statement that during an evening training, he got entangled in a tree root while carrying heavy survival gear which caused him to fall and injure his neck and back.

The Board notes that the Veteran's February 1972 enlistment examination shows no indication of a back condtion, as well as the report of medical history completed by the Veteran in February 1972.  A July 1972 service treatment record indicated the Veteran had injured his back and chest and an MRI showed spina bifida at L5.  A record from July 22, 1972 noted a "bad back" and that the Veteran had fallen on his back three weeks prior.  It noted that he had been seen on sick call before but was never seen by a doctor.  A July 24, 1972 record indicated the Veteran complained his back was hurting and that he had difficulty walking due to the pain.

Thereafter, a September 1972 report upon separation indicated the Veteran had been complaining of pain in his back since basic training and he was found to have mild spasm, spina bifida, and pars articularis defect or spondylosis at L5.  The examiner found normal range of motion with a normal spinal curvature, gait and stance, and recommended that the Veteran was not medically fit for retention in the military.  The September 1972 separation examination also noted spondylosis at L5 vertebra and congenital pars articularis.  In September 1972, the Veteran was separated from service due to the existence of a pre-existing back condition.

The Veteran filed a post-service October 1972 claim for his back condition, which was denied in the September 1973 rating decision.  Subsequent to the May 1974 NOD, the claim was denied in September 1974, June 1995, December 2009 and September 2011 rating decisions.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As the Veteran's service enlistment examination report in February 1972 is silent for findings of a back condition, he is entitled to a presumption of soundness at enlistment with respect to a back condition.  As noted, such presumption is rebuttable only be clear and unmistakable evidence that a back condition pre-existed service and was not aggravated therein.

The October 2011 statement from the Veteran indicated he suffers from excruciating pain which can spread to other regions of his body, such as his extremities.  The Board notes the Veteran continues to receive ongoing treatment through the VA Medical Centers in Puerto Rico.  An October 2009 VA treatment record indicated that an MRI showed degenerative changes in the back at L4-L5 and L5-S1.

Given that the Veteran has competently described injuring his back in service, coupled with supportive service treatment records, the Board finds that the evidence of record is sufficient to trigger VA's duty to obtain a related VA examination and medical opinion to determine the nature and severity of his condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Other Service Connection Claims

The Veteran also contends that he injured his neck in service during the evening training in which he hurt his back.  As noted, he further stated in the October 2011 statement that after injuring his back and neck that the pain spread to other regions of his body, such as his extremities.  He noted the pain was excruciating and he immediately received treatment at Moncrief Army Community Hospital after being injured.  Additionally, he indicated in the October 2011 statement that his physical disabilities have worsened and that they have caused serious repercussions on his mental state and nerves.  He noted that he is constantly depressed with uncontrollable outbursts and irritability, suffers symptoms of anxiety and anhedonia, and that he cannot enjoy social and family activities.  He further indicated that his conditions have caused stomach problems and recurrent headaches.

The Board notes a service treatment record from September 1972 indicat that the Veteran was suffering from nerves and could not sleep.  The examiner recommended that the Veteran undergo a mental hygiene evaluation.  The Board notes the September 1972 separation examination report noted only a back condition.

The Board notes the Veteran was afforded an October 2016 VA examination in which the examiner diagnosed the Veteran with panic with agoraphobia and major depressive disorder.  No nexus opinion was provided at that time.

Based on the Veteran's competent assertion of an in-service injury and his treatment in service, the Board finds that a VA examination and medical opinion are warranted for the Veteran's claims for service connection for his neck and psychiatric conditions, as directly related to service.  See McLendon, 20 Vet. App. at 79.

Further, as the Veteran has claimed that his right knee, GERD, radiculopathy and bilateral lower extremity neuropathy conditions are secondarily related to his currently nonservice-connected back condition, those claims will be further developed if the back is found to be service connected.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Records

In the October 2011 statement, the Veteran indicated that he receives disability benefits from the Social Security Administration (SSA).  On remand, VA must attempt to obtain records from that agency.

Further, in the October 2011 statement, the Veteran noted that he continued to receive treatment at the Arecibo and San Juan VA Medical Centers (VAMCs).  He requested that these records be obtained and therefore, updated VA and private records should be requested by VA.

Chest Condition

In September 1973, the Veteran's initial claim of service connection for a chest condition was denied.  Thereafter and similar to the back condition claim, in May 1974, the Veteran submitted a timely NOD with the September 1973 rating decision that denied the chest condition claim.  A SOC is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26.  To date and unlike the back condition claim, no SOC has been furnished regarding the chest condition issue.  Because the May 1974 NOD placed the issue in appellate status, the matter must be remanded for the AOJ to issue a SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following actions:

1.  Notify the Veteran that he may provide releases for VA to obtain any outstanding private treatment records, or that, in the alternative, the Veteran may submit any such outstanding records directly to VA himself.

2.  Obtain the Veteran's complete VA treatment records since July 2015 from all indicated sources and associate them with the claims file, including from the Arecibo and San Juan VAMCs.

3.  Contact SSA and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.

4.  Thereafter, arrange for a VA examination of the Veteran to ascertain the nature and etiology of his back and neck conditions.  The claims file must be reviewed by the examiner and any necessary tests and studies should be performed.

Based on review of the entire record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Identify each diagnosis of any back condition found and the evidence in support thereof.

b) Regarding each diagnosed back condition, is there evidence in the record that shows it is undebatable from a medical standpoint that such disability pre-existed the Veteran's military service?  If so, please identify and discuss such evidence.

c) If there is evidence that establishes that a back condition clearly and unmistakably pre-existed service, is there also evidence in the record that shows it is undebatable from a medical standpoint that such disability was not aggravated from his service beyond its natural progression?  If so, please identify and discuss such evidence.  Aggravation means an increase in disability beyond the natural progress of the disease or a temporary flare-up.

The examiner should specifically discuss the low back injury, as well as complaints and treatment in service.  He or she should also discuss the September 1972 separation examination report.

d) If a current back condition is found to not have clearly and unmistakably pre-existed service, is it at least as likely as not (a 50 percent or greater probability) that such disability had its onset in or is otherwise related to his service.

e) Thereafter, identify each diagnosis of any neck condition found.  Is it at least as likely as not (a 50 percent or greater probability) that such disability had its onset in or is otherwise related to his service.

The service treatment records and lay evidence of record should be discussed, including the October 2011 statement.  All opinions must include a complete rationale.

5.  Also, schedule the Veteran for a VA examination by a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability.  The examiner must review the claims file.  All appropriate tests and studies must be performed and all clinical findings must be reported in detail.

Identify each diagnosis of any psychiatric disability found and the evidence in support thereof.

Then opine as to whether it is as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder had its onset during, or is related to, active service.

The Veteran's lay evidence should be addressed, including the October 2011 statement.  All opinions must include a complete rationale.

6.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 regarding the issue of entitlement to service connection for a chest condition.  This is required unless the matter is resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

7.  Finally, readjudicate the issues on appeal, including on a de novo basis.  If the Veteran's back condition is determined to be service connected, consider whether additional development is warranted for the secondary service connection claims for the Veteran's right knee, GERD, a psychiatric disability (if necessary), radiculopathy and bilateral lower extremity neuropathy.  If a benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


